Citation Nr: 0907079	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increase above the existing 50 percent 
disability rating for PTSD.

In February 2008, the Board remanded the case for the 
development of additional evidence.  The RO has taken action 
in response to the remand, and has returned the case to the 
Board for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by near-continuous 
depression, frequent panic attacks, irritability, and 
isolative behavior, producing occupational and social 
impairment, with deficiencies in judgment, thinking, mood, 
family relations, and potential for work.


CONCLUSION OF LAW

The Veteran's PTSD meets the criteria for a 70 percent, but 
no higher, disability rating.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for PTSD

The Veteran filed a claim in August 2002 for service 
connection for PTSD.  In September 2002 the RO granted 
service connection for PTSD, rated 50 percent disabling 
effective from August 2002.  In May 2006, the Veteran 
requested an increase above the existing 50 percent 
disability rating for his service-connected PTSD.  The RO 
denied an increase in a July 2006 rating decision, and the 
Veteran appealed that decision.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Board will review the evidence 
regarding the Veteran's PTSD since VA received his increased 
rating claim, on May 22, 2006, and will consider whether 
different ratings are warranted for different time periods.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The VA rating schedule includes a General Rating Formula for 
Mental Disorders.  PTSD is evaluated under that formula.  The 
criteria for ratings of 50 percent or higher under the 
formula are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g.,  retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

38 C.F.R. § 4.130.

Historically, the Veteran first saw a VA mental health 
practitioner in August 2002, when he had a psychiatric 
evaluation to address his claim for service connection for 
PTSD.  The Veteran reported a history of private mental 
health treatment, including medication.  He stated that he 
engaged in intensive combat during his infantry service in 
Korea.  He related that he sustained shrapnel wounds on two 
occasions, and that his combat experiences caused him fear 
and anxiety that had continued through the present.

The Veteran reported that after service he had worked in a 
lumber yard, and that presently he was retired.  He indicated 
that he was married and had grown children.  He stated that 
since service he had experienced intrusive thoughts about his 
war experiences, chronic anxiety and depression, and episodes 
of explosive anger.  He related that these symptoms 
negatively affected his marriage, child rearing, and social 
life.  The examining psychiatrist provided a diagnosis of 
PTSD, described as moderate to severe, with a poor prognosis 
and marked industrial and social impairment.  The examiner 
assigned a global assessment of functioning (GAF) score of 
55.

The claims file contains records of VA outpatient treatment 
of the Veteran for PTSD in 2002 through 2007.  In December 
2002, the Veteran's treating social worker stated that the 
Veteran's PTSD was severe, chronic, and unremitting, and that 
it made the Veteran unemployable.

On VA PTSD examination in April 2003, the examiner noted that 
the Veteran reported socializing often.  The examiner 
concluded that the Veteran's diagnosis should be anxiety 
disorder rather than PTSD.  The examiner assigned a GAF score 
of 80.

In VA outpatient treatment notes from November 2003, the 
treating psychiatrist expressed disagreement with the 
findings of the April 2003 VA examination.  The psychiatrist 
noted that the Veteran was reluctant to report the full 
extent of his symptoms to persons who were new to him.  The 
psychiatrist noted that, although the Veteran played golf, he 
had to take anti-anxiety medication before he did so.  The 
psychiatrist confirmed a diagnosis of PTSD.

On VA examination in January 2004, the Veteran reported 
ongoing intense PTSD symptoms that interfered in his 
relationships with his wife and children.  He indicated that 
medications and group therapy helped to the extent of 
reducing his symptoms by 10 to 15 percent.  The Veteran 
reported that he was increasingly withdrawn, but was somewhat 
able to socialize.  The examiner listed a diagnosis of 
chronic PTSD, and assigned a GAF score of 50.

In January 2006, the treating VA psychiatrist indicated that 
the Veteran's PTSD symptoms made him grossly impaired 
socially and occupationally.  The psychiatrist stated that, 
due to the Veteran's severe PTSD symptoms, he had no future 
outlook for industrial improvement.

As noted above, the Veteran claimed an increased rating in 
May 2006.  On VA psychiatric examination in June 2006, the 
Veteran reported ongoing problems with nightmares, 
flashbacks, avoidance behavior, hyperarousal and startle 
reaction.  He had panic attacks brought on by crowds of 
people approximately once a month.  He indicated that 
treatment, including medication, had some benefit.  He stated 
that he played golf because he could play it alone but that 
he enjoyed his relationship with his children and 
grandchildren.  On mental status examination he was 
cooperative with euthymic mood and appropriate affect.  His 
memory was intact and thoughts were goal-directed, coherent 
and logical.  Insight and judgment were good, and he was not 
suicidal.  The examiner found that the Veteran had ongoing 
PTSD, but had developed some coping skills.  The examiner 
concluded that the Veteran's PTSD was moderately disabling, 
and that he was employable.  The examiner assigned a GAF 
score of 67.

In August 2006, the Veteran's treating psychiatrist noted 
that the Veteran's emotional lability limited him in his 
interactions with others.  The psychiatrist noted that the 
Veteran had ongoing problems at times with intrusive 
thoughts, sleep fragmentation, nightmares, and flashbacks.  
The psychiatrist observed that the Veteran had a restricted 
affect and a dysphoric mood.  The Veteran reported that his 
concentration was worsening.  The psychiatrist stated that 
the Veteran was unable to secure and follow a substantially 
gainful occupation because of his PTSD.

In VA outpatient treatment in December 2006, the treating 
psychiatrist noted that the Veteran had ongoing intrusive 
thoughts, emotional lability, and isolation.  It was noted 
that the Veteran had occasional dishevelment and 
disorientation to time, and short term memory impairment.  
The psychiatrist assigned a GAF score of 50.

In January 2007, the Veteran had a hearing before a decision 
review officer at the RO.  The Veteran reported that he was 
in VA outpatient treatment for his PTSD.  He indicated that 
the treatment included weekly therapy sessions and two daily 
medications.  He stated that he had flashbacks and nightmares 
two or three times a week.  He indicated that his moods and 
behavior related to his PTSD had impaired his family 
relationships.  He noted that he had been controlling and 
verbally abusive, and that during some periods he had 
isolated himself much of the time.  The Veteran asserted that 
the June 2006 VA examination had been inadequate and 
inaccurate, in that it was very brief, and he was not given 
adequate opportunity to describe the current effects of his 
PTSD.

In a March 2007 statement, the Veteran reported increasing 
difficulty coping with his nightmares, anger, isolation, and 
inner rage.  He indicated that he maintained good hygiene 
only through reminders and assistance from his wife.  He 
stated that he experienced internal turmoil and an emotional 
rollercoaster on a daily basis.

In outpatient treatment in November 2007, the Veteran 
reported having intrusive thoughts, sleep problems, 
nightmares, and flashbacks.  He related irritability, 
isolation, and marital discord.  The treating psychiatrist 
found that the Veteran was grossly impaired socially and 
occupationally, with no future outlook for industrial 
improvement.  The psychiatrist assigned a GAF score of 50.

In December 2007, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The 
Veteran reported that he was in VA outpatient treatment, 
including group therapy, individual assessments, and two 
daily medications.  The Veteran's wife indicated that the 
treating practitioner recently had increased one of the 
medications, an anti-anxiety medication, from once to twice 
per day.  The Veteran stated that his PTSD symptoms had 
increased over the preceding ten years, a little more so over 
the preceding three years.  He reported having nightmares.  
He stated that he had a great deal of anxiety that made him 
unable to go shopping or to other crowded places.  He related 
that he had a very severe guilt complex that was worsening.  
He indicated that he had lost friendships as a result of his 
angry outbursts.  The Veteran's wife reported that he had an 
exaggerated startle response.  She indicated that he had 
started to need reminders about grooming.  The Veteran 
attributed his grooming lapses to increased depression.  
He indicated that he had continual problems with depression 
and with nervousness.

On review of the case in February 2008, the Board noted that 
psychiatric examination and treatment records showed 
differing pictures of the severity of the Veteran's PTSD.  
The Board remanded the case for a new VA psychiatric 
examination to clarify the current level of disability.

On VA examination in October 2008, the examining psychologist 
noted that the Veteran was in VA outpatient treatment for 
PTSD, and that treatment included medications.  The Veteran 
indicated that he had worked as a lumber salesman, and had 
retired in 1997.  He reported ongoing and increasing symptoms 
of PTSD.  He stated that he experienced high levels of 
anxiety, and had panic attacks at least five times a week.  
He indicated that he had nightmares four to five times a 
week, and had trouble going back to sleep.  He related that 
he tended to isolate himself, and that he spent most of his 
day in one room in his home.  He noted that would only go to 
one restaurant, where he knew the people, and that he had to 
take anti-anxiety medication before going there.  He stated 
that when he saw his grown children he sat apart from them.  
He indicated that at home he needed to have everything in its 
exact place.  

The examiner found that the Veteran was oriented, with normal 
speech and thought process, and an anxious mood.  
Psychological testing showed evidence of high levels of PTSD, 
anxiety, depression, and guilt.  The examiner stated that the 
Veteran's depression and anxiety were secondary to his PTSD, 
and had generalized to affect all areas of functioning.  The 
examiner found that the Veteran's PTSD resulted in 
deficiencies in judgment, thinking, family relations, and 
work.  The examiner stated that the Veteran's PTSD symptoms 
did not produce total social and occupational impairment.  
The examiner concluded that the Veteran's potential for 
gainful employment was very poor.  The examiner stated that 
the Veteran's prognosis for change was poor, as medications 
did not control his symptoms.  The examiner continued the 
diagnosis of PTSD, and assigned a GAF score of 50.

The assembled evidence indicates that the Veteran's PTSD 
produces deficiencies in most areas, including family 
relations, potential for work, judgment, thinking, and mood.  
He has depression and frequent panic attacks that interfere 
with his ability to maintain routine activities.  There is 
evidence of neglect of hygiene.  His moods and behavior 
related to PTSD interfere with his relationships with others, 
and severely restrict his potential to hold employment.  
Resolving all doubt in the Veteran's favor in accordance with 
38 C.F.R. § 3.102, the Board concludes that overall, the 
Veteran's PTSD is consistent with the criteria for a 70 
percent disability rating.  The evidence shows that level of 
symptomatology fairly consistently over the period since the 
Veteran requested an increased rating, in May 2006.  The 
Board therefore finds no basis for staged ratings.  See Hart 
v. Mansfield, supra.

The Veteran's PTSD symptomatology does not appear to reach 
the level of the criteria for a 100 percent rating.  He has 
reported occasional disorientation to time, but mental health 
practitioners have found him to be oriented on most occasions 
in VA treatment and examinations.  He is able to perform 
activities of daily living, although depression sometimes 
reduces his motivation to do so.  He does not have grossly 
impaired thought, communication, or behavior, nor persistent 
delusions or hallucinations.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the Veteran's 
PTSD do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  The Veteran has not had hospital 
treatment for his PTSD.  While his PTSD interferes with his 
potential to hold employment, that impairment is adequately 
and appropriately addressed by the regular rating criteria 
and the 70 percent rating that the Board grants in this 
decision.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the RO provided the Veteran satisfactory pre-
adjudication notice in a June 2006 letter, and additional 
notice in February 2008 letter.  The claim was then 
readjudicated in a November 2008 supplemental statement of 
the case.  VA has obtained service medical records, assisted 
the Veteran in obtaining evidence, afforded the Veteran 
appropriate examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


